Citation Nr: 1530845	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-33 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Whether new and material has been received to reopen a claim for service connection for psychiatric disability characterized as chronic schizophrenia, undifferentiated type.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1979 to August 1979.

Historically, in 1979, the Veteran filed a claim for service connection for, inter alia, nervous breakdown.  In January 1980, The RO recharacterized the claim and denied service connection for schizophrenia, chronic, undifferentiated type (chronic schizophrenia) in December 1979.  Subsequently, the Veteran filed additional requests to reopen the claim in December 1983 and April 2005, which the RO denied in March 1984, and January 2006, respectively.  More recently, the Veteran requested that his claim be reopened in May 2009.  In November 2009, the RO denied the Veteran's request and notified him of his appellate rights.  The Veteran did not appeal the November 2009 denial or any prior denia1.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 rating decision in which the RO denied, inter alia, the Veteran's request to reopen his claim for service connection for chronic schizophrenia, undifferentiated type.  In December 2012, the Veteran filed a notice of disagreement (NOD) limited to this issue alone.  In November 2013, the RO issued a statement of the case (SOC).  In December 2013, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

Subsequent to the issuance of the November 2013 SOC and the transfer of the claim on appeal to the Board, the Veteran submitted additional evidence in support of his claim in May and June 2015, accompanied by a waiver of initial review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2014).

As for the matter of representation, the Board notes that the Veteran was previously represented by attorney Timothy E. Burns (as reflected in a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, filed in September 2012).  In August 2013, Mr. Burns withdrew his representation.  Later that same month, the Veteran filed with the AOJ a power of attorney in favor of private attorney Daniel Smith; a copy of that appointment has been associated the claims file.  The Board recognizes the change in representation.

The Board also notes that this appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.  A review of the documents in Virtual VA and VBMS reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

For reasons expressed below, the claim on appeal is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal-specifically, development to obtain potentially pertinent, outstanding records-is warranted.

The Veteran was originally denied service connection for chronic schizophrenia, undifferentiated type, because it was found that this condition preexisted his active duty military service and was not aggravated by service, as shown by an in-service medical determination to that effect and upon the Veteran's contemporaneous disclosures that he experienced auditory hallucinations in January 1979 (before his entry to active service) and that his mother had suffered from mental illness.  The Veteran now argues, as he has before, that he had no psychiatric illness or treatment prior to service and that his prior statements concerning his own mental health and that of his mother were inaccurate.  In support of his contentions, he has submitted various lay statements by family members who corroborate his statements.  

Although the Veteran's service treatment records appear to be complete, the record does not include any clinical inpatient records pertaining to the Veteran's alleged in-service hospitalization(s).  Specifically, the Veteran has alleged that he recalls waking up at a hospital in Germany with no remembrance of what happened to him or what caused him to be hospitalized.  See April 2015 Statement.  The record shows that the Veteran has hospitalized at the 5th General Hospital in Germany from May 15, 1979 until May 24, 1979 for psychiatric treatment; however, there are no records for this period of hospitalization.  See June 29, 1979 Medical Board Proceedings record.  Additionally, it appears that his psychiatric hospitalization may have continued in June or July 1979 at Fort Gordon, Georgia.  Although it appears that the RO attempted to secure these records in 1980, the results of such request are not included with the record and so another attempt to obtain them is in order.  See October 1979 VA Request for Information.  Hence, the AOJ should undertake appropriate action to obtain any outstanding in-service treatment or hospital records pertaining to the Veteran's psychiatric admission in May and June 1979.

As for VA treatment records, the Veteran reported in a February 3, 2009 VA treatment record that he had been admitted for psychiatric treatment to the Tuscaloosa, Alabama VA medical center (VAMC) in the early 1980s, but such records are missing from the claims file.  Additionally, the record currently includes VA treatment records dated from February 2009 to June 2009 and from December 2012 to May 2013.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain and associate with the claims file all outstanding, pertinent records of VA treatment of the Veteran from January 1980 to February 2009, from June 2009 to December 2012, and since May 2013, by following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The claims file also reflects that the Veteran may be in receipt of disability benefits from the Social Security Administration (SSA) for chronic schizophrenia.  In January 1993, the Veteran received an award letter from SSA for disability benefits, which he claims were awarded for his "nerves."  See April 12, 2005 Statement.  Previously, in 2005, the RO attempted to obtain the Veteran's SSA disability records but received notice from SSA that the Veteran was not entitled to such benefits.  However, a recent February 12, 2013 VA treatment record indicates that the Veteran is in receipt of SSA disability benefits.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the AOJ should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2014) with respect to requesting records from Federal facilities.

Finally, while this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

In this regard, the record shows that the Veteran submitted a request and authorization to the AOJ to secure private treatment records dated prior to April 1979 from UAB West Hospital (formerly, Bessemer Carraway) to show that he had no mental illness at this time.  In June 2012, the AOJ sent a letter to UAB West Hospital requesting the Veteran's medical records "[s]tarting in April 1979".  In July 2012, the hospital notified the AOJ that no records for the Veteran were available for that period of time.  Inasmuch as the AOJ clearly did not request records from that facility for the correct time frame, and the previously submitted authorization has now expired, the AOJ must specifically request the Veteran furnish updated authorization to obtain records from UAB West Hospital dated  prior to April 1979.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain and associate with the claims file any outstanding service hospital records concerning psychiatric treatment obtained from the 5th General Hospital in Germany from May 15, 1979 until May 24, 1979, and also any such record of psychiatric treatment or admission in June or July 1979 at Fort Gordon, Georgia.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Obtain all outstanding, pertinent records of VA mental health evaluation and/or treatment of the Veteran from January 1980 to February 2009, from June 2009 to December 2012, and since May 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Obtain from SSA all records pertaining to the Veteran's application for and/or award of disability benefits, to include all administrative decision(s) and all medical records underlying such decision(s).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.  

Specifically request that the Veteran provide updated authorization from UAB West Hospital, dated prior to April 1979-given the prior, unsuccessful attempt to secure medical records from that facility using an incorrect date range.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim), and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


